IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :      NO. 140
                                                    :
         AMENDMENT OF RULE                          :      DISCIPLINARY RULES
         219 OF THE PENNSYLVANIA                    :
         RULES OF DISCIPLINARY                      :      DOCKET
         ENFORCEMENT                                :
                                                    :




                                                   ORDER


PER CURIAM

       AND NOW, this 12th day of April, 2016, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for public comment in the Pennsylvania Bulletin, 46 Pa.B. 978 (February 27,
2016):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 219 of the Pennsylvania Rules of Disciplinary Enforcement is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days. The amendments relating to mandatory electronic
registration shall be applicable beginning with the 2016-2017 assessment year.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets